Citation Nr: 1218171	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  11-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from September 1951 to October 1957.  The Veteran's DD-214 reveals that the Veteran served in Korea and was awarded the Combat Infantry Badge.  The record also indicates that the Veteran subsequently had periods of active duty for training (ACDUTRA) until at least August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1983 rating decision that denied service connection for asthma. 

2.  Evidence received since the May 1983 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for asthma. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for asthma has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for asthma has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2011).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim for service connection for asthma was denied by the RO in May 1983.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

The Veteran maintains that he has had breathing problems ever since he was exposed to volcanic ash while serving in Hawaii.  He asserts that his current asthma is a result of this exposure in Hawaii.

The evidence of record prior to the May 1983 final rating decision contained no evidence confirming volcanic activity in Hawaii.  The evidence submitted since the May 1983 decision includes documentation verifying volcanic eruptions in Hawaii in 1955.  As the newly submitted evidence includes evidence verifying volcanic eruptions during the time frame that the Veteran was stationed in Hawaii, which was not shown prior to the May 1983 final denial, the newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for asthma is reopened.


ORDER

New and material evidence having been received, the claim of service connection for asthma is reopened


REMAND

The Board notes that other than a December 1956 service medical record showing treatment for injuries in an automobile accident in Hawaii, the Veteran's service treatment records from the Veteran's active duty service are lost.  Many attempts to obtain these records have been unsuccessful.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has generally held that, when service treatment records are lost as in the Veteran's case, VA has a heightened duty to assist in the development of a claim and the Board has a heightened obligation to explain its findings and conclusions.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

The claims file includes service treatment records from the Veteran's periods of ACDUTRA which show treatment for asthma in May and June 1976.  The dates of the Veteran's periods of ACDUTRA should be obtained and a medical opinion regarding whether the Veteran's asthma was incurred in or aggravated by his ACDUTRA should be obtained.

The Veteran submitted additional pertinent evidence at his March 2012 hearing and did not submit a waiver of RO review of this evidence.  The Veteran is entitled to a supplemental statement of the case showing review of the newly submitted evidence.  

The record contains an August 1985 Spanish language hearing transcript which should be translated to English.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA medical records dated from October 2009 to present.

2.  Provide an English translation of the August 1985 Spanish language hearing transcript.

3.  Obtain the dates of all of the Veteran's periods or ACDUTRA. 

4.  When the above actions have been accomplished, afford the Veteran a medical examination of his asthma disability.  The claims file should be provided to, and be reviewed by, the examiner.  The examiner is requested to provide an opinion as to whether the Veteran's current asthma is related to his period of active duty from September 1951 to October 1957, discussing the Veteran's assertions that his asthma was caused by exposure to volcanic dust in Hawaii.  If the examiner is of the opinion that the Veteran's asthma is unrelated to his period of active duty, the examiner should provide an opinion as to whether the Veteran's asthma was caused, or aggravated, by his ACDUTRA.  A rationale for all opinions should be provided. 

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal is not granted, the appellant and representative, if any, should be furnished a supplemental statement of the case including review of all evidence obtained since the June 2011 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


